DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
This application makes reference to or appears to claim subject matter disclosed in Provisional Application No. 62/705063, filed June 9, 2020.  It appears that applicant made a typographical error in entering the desired Provisional Application No., and instead claimed continuation of and priority to Provisional Application No. 60/035613. 

If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 15 recites the limitation "the blockchain" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim indefinite as the scope of the claim is unascertainable.  Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 claims dependency on Claim 112.  There is no Claim 112 in the application.  For purposes of this action, Examiner has assumed Claim 13 depends from claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 10,943,274 “Ghatage”, in view of US Pat Pub No 2018/0101914 “Samuel).

As per Claims 1 and 9, Ghatage discloses a computerized method and computerized system of an automated invoice management and analysis comprising: 
with an invoice management system, receiving a purchase order or invoice in any digital image format (Ghatage: Column 4, lines 55-67 and Column 5, lines 1-9, an ingestion service of the electronic document platform may receive documents from various sources.  The received documents may include an invoice. and Column 5, lines 20-45, receiving a digital image such as a scanned document, a photo of a document, a photo of a scene that includes text, to produce electronic data); 
using an optical character recognition system to extract plain text the from the purchase order or invoice (Ghatage: Column 5, lines 20-45, OCR may be applied to a scanned document, a photo of a document, etc. to produce electronic text data of the document); 
parsing and formatting the plain text data with a machine learning system into a specified consistent format (Ghatage: Column 4, lines 47-60, documents are provided in a format that requires conversion to a particular format that may be utilized by the electronic document platform, and Column 6, lines 34-47, electronic document platform may process the digitized documents with a machine learning model); and 
communicating the formatted plain text data to a third-party service to complete a specified transaction (Ghatage: Column 12, lines 1-28, communicating the extracted information from the electronic document to a buyer, a seller, and a financial institution).  

Ghatage fails to disclose a computerized method and computerized system of an automated invoice management and analysis comprising: 
communicating to a third-party service to complete a specified transaction.

Samuel teaches a computerized method and computerized system of an automated invoice management and analysis comprising: 
communicating to a third-party service to complete a specified transaction (Samuel: [0078], verify that the third party account owns the currency and recording in the ledger the change in ownership from the third party account to the first ledger account).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ghatage to include a third party service to complete a transaction as taught by Samuel, with the invoice management system as taught by Ghatage with the motivation of processing digital or cryptographic transactions to collect account receivables using a digital wallet, automatically reconciling with financial data from multiple sources, and generating a report, such as a balance sheet, a tax/fee report, a detailed statement of transactions, an accounting report, an income statement, and a cash flow statement (Samuel: [0048]).

As per Claims 2 and 10, Ghatage discloses a computerized method and computerized system, wherein the specified third party comprises an enterprise resource planning platform (ERP) system (Ghatage: Column 12, lines 29-52).  

As per Claims 3 and 11, Ghatage discloses a computerized method and computerized system, wherein the ERP system approves the invoice (Ghatage: Column 12, lines 29-52).  

As per Claims 4 and 12, Ghatage fails to disclose a computerized method and computerized system, further comprising: 
providing a blockchain system comprising a digital ledger where transactions are recorded chronologically and publicly.  

Samuel teaches a computerized method and computerized system, further comprising: 
providing a blockchain system comprising a digital ledger where transactions are recorded chronologically and publicly (Samuel: [0058]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ghatage to include storing ledger data in blockchain as taught by Samuel, with the invoice management system as taught by Ghatage with the motivation of processing digital or cryptographic transactions to collect account receivables using a digital wallet, automatically reconciling with financial data from multiple sources, and generating a report, such as a balance sheet, a tax/fee report, a detailed statement of transactions, an accounting report, an income statement, and a cash flow statement (Samuel: [0048]).

As per Claims 5 and 13, Ghatage discloses a computerized method and computerized system, wherein a financial institution lends money to the supplier via trading of an approved invoice (Ghatage: Column 12, lines 1-28).  

As per Claims 6 and 14, Ghatage fails to disclose a computerized method and computerized system, wherein the blockchain used by an invoice management system as a digital ledger that serves as one source of truth between the financial institution and a supplier.  

Samuel teaches a computerized method and computerized system, wherein the blockchain used by an invoice management system as a digital ledger that serves as one source of truth between the financial institution and a supplier (Samuel: [0076]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ghatage to include storing ledger data in blockchain as taught by Samuel, with the invoice management system as taught by Ghatage with the motivation of processing digital or cryptographic transactions to collect account receivables using a digital wallet, automatically reconciling with financial data from multiple sources, and generating a report, such as a balance sheet, a tax/fee report, a detailed statement of transactions, an accounting report, an income statement, and a cash flow statement (Samuel: [0048]).

As per Claims 7 and 15, Ghatage fails to disclose a computerized method and computerized system, wherein the approval of the invoice by the ERP is stored on the blockchain.  

Samuel teaches a computerized method and computerized system, wherein the approval of the invoice by the ERP is stored on the blockchain (Samuel: [0076]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ghatage to include storing data in blockchain as taught by Samuel, with the invoice management system as taught by Ghatage with the motivation of processing digital or cryptographic transactions to collect account receivables using a digital wallet, automatically reconciling with financial data from multiple sources, and generating a report, such as a balance sheet, a tax/fee report, a detailed statement of transactions, an accounting report, an income statement, and a cash flow statement (Samuel: [0048]).

As per Claims 8 and 16, Ghatage fails to disclose a computerized method and computerized system, wherein the plain text data of the purchase order or invoice is stored in the block chain.

Samuel teaches a computerized method and computerized system, wherein the plain text data of the purchase order or invoice is stored in the block chain (Samuel: [0076]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ghatage to include storing data in blockchain as taught by Samuel, with the invoice management system as taught by Ghatage with the motivation of processing digital or cryptographic transactions to collect account receivables using a digital wallet, automatically reconciling with financial data from multiple sources, and generating a report, such as a balance sheet, a tax/fee report, a detailed statement of transactions, an accounting report, an income statement, and a cash flow statement (Samuel: [0048]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/PETER LUDWIG/           Primary Examiner, Art Unit 3687